DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5 and 8 recite a broad recitation, and follow the broad recitation with “preferably…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 11 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by CN 203498583.
Regarding claim 1, ‘583 discloses: rapier for drawing-in a weft yarn from a pick-up position into a shed of a weaving loom, along a drawing-in path (inherent to the recitation, “cooperating with weft insertion device of rapier,”), the rapier including
- a rapier head mounted at one end of the rapier, said rapier head extending
along a main longitudinal axis of the rapier and being driven, along the
drawing-in path, by a drive (seen clearly in fig. 1, inherently ‘driven’ by a ‘drive’ and servomotor is explicitly disclosed); and  ;
- a clamp for catching a weft yarn (8, fig. 1), said clamp being mounted in the rapier head and being operable between an open configuration and a closed configuration (seen clearly in fig. 1);
- an actuator mounted on the rapier for actuating the clamp (6 and 7, fig. 1) ; and
- a movement transforming mechanism for transforming an output movement
of the actuator into an opening or a closing movement of the clamp (the back ends of 1, 2; gears 3, 4 and threaded rod end 5 all form a transmission of rotation of rod 6 into opening and closing of the clamp 8),
wherein the actuator is an electric motor and wherein the output movement of the
motor is a rotation around a rotation axis parallel to the main longitudinal axis of the rapier (a servomotor is disclosed as the driving means and the output is rotation of the screw rod 6 that does rotate about an axis parallel to the rapier longitudinal axis, fig. 1).
Regarding claim 2, ‘583 discloses:  wherein the movement transforming mechanism is configured to operate the clamp from its closed configuration to its open configuration when an output shaft of the electric motor rotates in a first direction around the rotation axis and to operate the clamp from its open configuration to its closed configuration when the output shaft of the electric motor rotates is a second direction, opposite to the first direction, around the rotation axis (‘open’ seen clearly in figs. 1 and 2; ‘closed’ is explicitly described in par. 13).
	Regarding claim 3, ‘583 discloses: the movement transforming mechanism includes a slider movable in translation along a direction parallel to the main longitudinal axis, between a first longitudinal position and a second longitudinal position, said slider
being configured to operate the clamp from its closed configuration to its open
configuration when the slider moves from its first longitudinal position to its second
longitudinal position and to operate the clamp from its open configuration to its
closed configuration when the slider moves from its second longitudinal position to
its first longitudinal position (the rearward bodies of 1 and 2 do form “sliders” that are positioned and move as recited in claim 3; and they operate to open and close the jaws of the clamp as in claim 3).
	Regarding claim 5, ‘583 discloses: the clamp includes two jaws (1, 2, fig. 1), with at least a first jaw articulated with respect to a frame of the rapier head, around a pivot axis perpendicular to the main longitudinal axis, wherein the first jaw extends, along the
longitudinal axis at least between the pivot axis and a jaw-end configured to catch,
in cooperation with the other jaw of the clamp, a weft yarn to be drawn into the shed
and wherein, preferably, the jaw-end is a clamping edge perpendicular to the main
longitudinal axis (all clearly seen in fig. 1 for both jaws 1 and 2).
	Regarding claim 6, ‘583 discloses: the clamp includes a first jaw articulated with
respect to the frame of the rapier head, around a first pivot axis perpendicular to the
main longitudinal axis, and a second jaw articulated with respect to the frame of the
rapier head, around a second pivot axis perpendicular to the main longitudinal axis
and wherein the first and second pivot axes are parallel and/or superimposed (all clearly seen in fig. 1 for both jaws 1 and 2).
	Regarding claim 7, ‘583 discloses: the first and second jaws extend symmetrically on either sides of the main longitudinal axis and the movement transforming mechanism exerts opposite forces on the first and second jaws, for pivoting the first and second jaws toward or away from each other with respect to the main longitudinal axis (all clearly seen in fig. 1 for both jaws 1 and 2).
	Regarding claim 11, ‘583 discloses: includes a position encoder, for measuring a
geometric parameter representative to the opening of the clamp, and/or a torque
controller for measuring a torque delivered by the electric motor (‘servomotor’ is disclosed for measuring the open and closed positions which are ‘geometric parameters’ to ensure proper clamping without damaging the fibers being clamped).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203498583 in view of US 6305434 (Speich).
Regarding claims 12 and 17, ‘583 discloses use with a rapier weaving loom.
These claimed items: - a warp delivery unit ;
- heddles for moving the warp yarns in order to form a shed;
- a shed forming mechanism, which moves the heddles;
- weft bobbins, which provide weft yarns to the loom; and
- a rapier for drawing-in a weft yarn from a pick-up position into the shed,
along a drawing-in path,
the method including at least the following steps consisting in:
a) catching the weft yarn at the pick-up position;
b) drawing the weft yarn into the shed, to a predetermined position
along the drawing-in path;
C) releasing the weft yarn at the predetermined position ; and
d) withdrawing the rapier from the predetermined position out of the
shed; are all inherent elements and method steps of a rapier weaving loom.
At the very least they are all commonly known and widely used method steps that one of ordinary skill in the art of weaving technology prior to filing the invention would have known and understood to be common widely used elements and steps of any modern rapier weaving loom for woven fabric production.
Regarding further claimed; “at least one of a geometric parameter representative of the opening of the clamp and a parameter representative of the clamping force, is measured during at least one of steps, and the value of the measured
parameter is compared to a threshold value or two values of the parameter measured during two different steps are compared to each other”; ‘434 is referenced as it states, “the actuator arranged in the gripper can be adjusted to the requirements of the weaving operation in terms of time and force in a highly sensitive way over the entire weaving cycle. This is very important, in particular, when the pattern of the woven cloth changes continuously and weft threads of varying thickness and quality have to be inserted. 
The thread clamp of the gripper is controlled positively, that is to say without forces acting from outside, by means of an actuator arranged in the gripper, so that any load on the gripper head, the gripper guide and the warp threads is avoided. Readjustments and repairs to the gripper elements may therefore largely be dispensed with. Breaks in the warp threads are avoided, with the result that the operating costs are lowered considerably and the weaving output is increased considerably. The thread clamp can be influenced weft by weft, while the weaving machine is in operation and within a weaving cycle, in accordance with the physical and weaving data of the weft thread to be inserted. The desired value of the clamping force of the thread clamp is set and regulated by means of the control (pars. 26 and 27).”.
The holding, clamping and venting positions disclosed are ‘measured geometric parameters’.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the rapier clamp/loom control means to include the teachings of ‘434 to provide the weaving process more precise clamping force and adjustment of those forces throughout and during the weaving cycle.
Regarding claim 13, ‘583 discloses: measuring a geometric parameter representative to the opening of the clamp, and/or a torque controller for measuring a torque delivered by the electric motor (‘servomotor’ is disclosed for measuring the open and closed positions which are ‘geometric parameters’ to ensure proper clamping without damaging the fibers being clamped).
 	Regarding claims 14 and 15, ‘583 does not disclose in cycle real-time measurement and adjustment between weaving steps as recited in claim 14.  However, as previously stated ‘434 is referenced as it states, “the actuator arranged in the gripper can be adjusted to the requirements of the weaving operation in terms of time and force in a highly sensitive way over the entire weaving cycle. This is very important, in particular, when the pattern of the woven cloth changes continuously and weft threads of varying thickness and quality have to be inserted. 
The thread clamp of the gripper is controlled positively, that is to say without forces acting from outside, by means of an actuator arranged in the gripper, so that any load on the gripper head, the gripper guide and the warp threads is avoided. Readjustments and repairs to the gripper elements may therefore largely be dispensed with. Breaks in the warp threads are avoided, with the result that the operating costs are lowered considerably and the weaving output is increased considerably. The thread clamp can be influenced weft by weft, while the weaving machine is in operation and within a weaving cycle, in accordance with the physical and weaving data of the weft thread to be inserted. The desired value of the clamping force of the thread clamp is set and regulated by means of the control (pars. 26 and 27).”.
The holding, clamping and venting positions disclosed are ‘measured geometric parameters’.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the rapier clamp control means to include the teachings of ‘434 to provide the weaving process more precise clamping force and adjustment of those forces throughout and during the weaving cycle.
 	Regarding claim 16, ‘583 as stated above discloses: the clamp includes two jaws (1, 2, fig. 1), with at least a first jaw articulated with respect to a frame of the rapier head, around a pivot axis perpendicular to the main longitudinal axis, wherein the first jaw extends, along the longitudinal axis at least between the pivot axis and a jaw-end configured to catch, in cooperation with the other jaw of the clamp, a weft yarn to be drawn into the shed and wherein, preferably, the jaw-end is a clamping edge perpendicular to the main longitudinal axis (all clearly seen in fig. 1 for both jaws 1 and 2).
‘434 as stated above teaches, “the actuator arranged in the gripper can be adjusted to the requirements of the weaving operation in terms of time and force in a highly sensitive way over the entire weaving cycle. This is very important, in particular, when the pattern of the woven cloth changes continuously and weft threads of varying thickness and quality have to be inserted. 
The thread clamp of the gripper is controlled positively, that is to say without forces acting from outside, by means of an actuator arranged in the gripper, so that any load on the gripper head, the gripper guide and the warp threads is avoided. Readjustments and repairs to the gripper elements may therefore largely be dispensed with. Breaks in the warp threads are avoided, with the result that the operating costs are lowered considerably and the weaving output is increased considerably. The thread clamp can be influenced weft by weft, while the weaving machine is in operation and within a weaving cycle, in accordance with the physical and weaving data of the weft thread to be inserted. The desired value of the clamping force of the thread clamp is set and regulated by means of the control (pars. 26 and 27).”.
The holding, clamping and venting positions disclosed are ‘measured geometric parameters’.
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the rapier clamp control means to include the teachings of ‘434 to provide the weaving process more precise clamping force and adjustment of those forces throughout and during the weaving cycle.
Allowable Subject Matter
Claims 4, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 4 and 8, recite novel, non-obvious first and second sliding portions with specific structure and arrangement that is not taught by the prior art.
	Claim 8 recites further slider and groove arrangement and operation not taught by the prior art.
	Claim 9 depends from claim 8.
	Claim 10 recites specific slider, nut, threaded rod engagement in combination with intervening claims’ limitations that are not taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various rapier/thread gripper references have been attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732